In an action inter alia to enjoin defendant from discharging surface water onto plaintiff’s property, the parties cross-appeal from stated portions of an order of the Supreme Court, Westchester County, dated June 16, 1975, which, inter alia, denied their respective motions for summary judgment. Order affirmed insofar as appealed from, without costs or disbursements, on the opinion of Mr. Justice Slifkin at Special Term. Gulotta, P. J., Martuscello, Latham, Margett. and Shapiro, JJ., concur. [82 Misc 2d 566.]